Case 1:16-cv-12410-NMG Document 352-7 Filed 01/10/20 Page 1 of 13




                    Exhibit 7
                Case 1:16-cv-12410-NMG Document 352-7 Filed 01/10/20 Page 2 of 13


Michele Riley
Managing Director
Dispute Consulting

                                          Michele Riley is a Managing Director in the Dispute Consulting group. She
                                          is responsible for providing a variety of consulting services, with a focus on
                                          intellectual property damages and valuation.
                                          Ms. Riley has testified regarding damages in patent, trademark and
                                          copyright infringement, as well as trade secret misappropriation cases. She
                                          has performed valuations of intellectual property for arms-length licensing
                                          and litigation matters, and assisted clients with the financial aspects of
                                          negotiations for the purchase, sale and licensing of intellectual property. In
                                          addition, she has audited royalty streams on technology licenses for clients
                                          in a number of industries.
                                          Ms. Riley has written and lectured extensively on methodologies for
Washington, DC USA                        determining damages in intellectual property infringement matters, as well
Office: +1.202.370.2404                   as valuation techniques for intangible assets. While with Invotex, Ms. Riley
mriley@stout.com                          developed a proprietary e-commerce tool which contained information
                                          extracted from technology licenses across a variety of industry
Education
                                          categorizations.
M.B.A., Finance
                                          Ms. Riley's other experience includes litigation services, specifically damage
University of Maryland
                                          valuations and testimony in the areas of breach of contract, unfair
B.A., Physics
                                          competition, investigations and compliance. Her management and
Emory University
                                          administration of bankruptcy and troubled company engagements have
Designations                              entailed developing financial models, preparing cash flow projections under
                                          varying scenarios, and analyzing business segments and operations.
Certified Public Accountant (CPA)
Certified in Financial Forensics (CFF)    Professional Memberships
Certified Fraud Examiner (CFE)
                                              American Institute of Certified Public Accountants
                                              Maryland Association of Certified Public Accountants
Practice Areas
                                              Licensing Executives Society
Business Valuation Disputes                   Intellectual Property Owners Association
Complex Business Litigation
Intellectual Property Disputes
Trade Secrets & Restrictive Covenants
Compliance Services
Intellectual Property/Intangible Assets
Valuation


Industry Focus

Consumer, Retail, Food & Beverage
Government Agencies
Technology, Media &
Telecommunications




                                              Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

                                                                                                              stoutadvisory.com
              Case 1:16-cv-12410-NMG Document 352-7 Filed 01/10/20 Page 3 of 13


Michele Riley
Managing Director
Dispute Consulting

Publications

“Bitcoin: What You Need to Know…and Why You Need to Know it Now,” The SRR Journal, Fall 2016

“Intellectual Property Thought Leader: Interview with Mark Lemley,” The SRR Journal, Fall 2016

“Unpaid Royalties on Pre-1972 Recordings: Mony Mony!”, The SRR Journal, Fall 2015

“IP Thought Leader Interview: A Discussion with AIPLA Executive Director Lisa Jorgenson”, The SRR Journal, Fall
2015

“Hail to the…Redskins? How the TTAB’s Cancellation of a Historic Mark Impacts Brand Value and the NFL,” The
SRR Journal, Fall 2014

Co-author: “Intellectual Property Licensing and Value Issues in Bankruptcy: Assessing the Risk to Experience the
Reward,” The Licensing Journal, September 2012; reprinted in the AIRA Journal, Volume 26, No. 6, May 2013



Speeches and Seminars

Co-presenter: “Where IP Valuation and Damages Collide”, Rocky Mountain Intellectual Property & Technology
Law Institute, June 2017.

“Fitting Your Expert into Your Pre-Trial and Trial Strategy” (panel discussion), ABA Section of Litigation Annual
Conference, May 2017.

“The Shifting Economics of Patent Litigation” (panel discussion), ABA Annual Meeting, July 2015.

“He Says, She Says, But Who Says It Best? – Gender of Your Expert in an IP Case” (panel discussion), ABA
Intellectual Property Law Conference, March 2015.

Co-presenter: “Patent Infringement Royalty Damages: Lessons Learned from Recent Federal Circuit Decisions,”
Bar Association of the District of Columbia, March 2014

Co-presenter: “Valuation of Intellectual Property Assets in a Distressed Environment,” ABA Section of Litigation
Roundtable, Bankruptcy & Insolvency Committee, February 2013

Presenter: “IP Licensing and Value Issues in Bankruptcy: Assessing the Risk to Experience the Reward,” LES 2012
Winter Meeting, March 2012

Presenter: “Understanding the Real Value of Your Patent Portfolio,” (panel discussion), AIPLA 2011 Annual
Meeting, October 2011

Presenter: “How to Avoid Licensing Disputes,” ABA Section of Litigation, Intellectual Property Litigation, Fall 2010

Presenter: “Removing the Mystery: Damages in Intellectual Property Disputes,” Intellectual Property Section of
the Maryland State Bar Association, September 2009



Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                               2
              Case 1:16-cv-12410-NMG Document 352-7 Filed 01/10/20 Page 4 of 13


Michele Riley
Managing Director
Dispute Consulting

Presenter: “Using Financial and Economic Analysis for IP Litigation, Licensing and Profit” (panel discussion), ABA
Section of Intellectual Property Law 24th Annual Intellectual Property Law Conference, April 2009

Presenter: “Opening Pandora’s Box – Division of Unusual Assets” (panel discussion), ABA Section of Family Law
2006 Spring CLE Conference, May 2006

Presenter: “Damages: The Neglected Child,” AIPLA Annual Meeting, October 2003Presenter: “Evaluating
Important Factors for a Licensing Program,” Licensing Executives Society Annual Meeting, September 2003

Presenter: “Evaluating Technologies for Commercialization,” Federal Laboratory Consortium Mid-Atlantic
Regional Meeting, September 2003

Presenter: “Trends in Royalty Rates – Impacts on IP Valuation,” Licensing Executives Society Spring Meeting, May
2003

Co-author: “You Think Your IP Is Worth Something? Prove It.” Corporate Counsel, January 2013

Co-Author: “Damage limitations,” World Trademark Review, December/January 2010

Author: “Court-Awarded Royalty Rates,” published in Royalty Rates for Licensing Intellectual Property, by Russell
L. Parr (John Wiley & Sons, April 2007)

Co-Author: Patent Infringement Damages: Statistics and Trends 1990-2004, IPRA, Inc., 2004

Co-Author: “Trends in Litigated and Nonlitigated Royalty Rates,” IP Litigator, January/February 2004

Contributing Author: Royalty Rates for Technology, Third Edition, 2003

Author: “A Review of Court-Awarded Royalty Rates in Patent Infringement Cases (1990-2001) (New),” Intellectual
Property Infringement Damages: A Litigation Support Handbook, 2nd Edition – 2003 Cumulative Supplement, by
Russell L. Parr

Co-Author: “Should You Settle After the Jury’s Done?,” The Patent Journal, November/December 2002

Author: “Evaluating Stock Options as Part of a Compensation Package,” IEEE-USA Today’s Engineer, January 2001

Co-Author: “How to Determine Patent Royalties,” Legal Times Intellectual Property Supplement, April 1999




Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stoutadvisory.com
                                                                                                             3
Case 1:16-cv-12410-NMG Document 352-7 Filed 01/10/20 Page 5 of 13




                   •
                   •
Case 1:16-cv-12410-NMG Document 352-7 Filed 01/10/20 Page 6 of 13
Case 1:16-cv-12410-NMG Document 352-7 Filed 01/10/20 Page 7 of 13
Case 1:16-cv-12410-NMG Document 352-7 Filed 01/10/20 Page 8 of 13
Case 1:16-cv-12410-NMG Document 352-7 Filed 01/10/20 Page 9 of 13
Case 1:16-cv-12410-NMG Document 352-7 Filed 01/10/20 Page 10 of 13
                 Case 1:16-cv-12410-NMG Document 352-7 Filed 01/10/20 Page 11 of 13


David Kiyosaki
Manager



                                          David Kiyosaki is a Manager in the Intellectual Property practice of the
                                          Dispute Consulting group. He has over 5 years experience providing
                                          consulting services to Fortune 500 companies, law firms, investment
                                          management companies and individuals in the areas of intellectual property
                                          valuation, damages, monetization, and strategic management.

                                          Mr. Kiyosaki has significant experience in all phases of intellectual property
                                          litigation support, including discovery assistance, report drafting, deposition
                                          and trial preparation and support, and the performance of complex analyses
                                          relating to intangible asset valuation and the quantification of economic
                                          damages. Aside from intellectual property litigation, Mr. Kiyosaki also has
                                          experience in the valuation and analysis of intellectual property for a variety
                                          of purposes including financial reporting, contract negotiations, strategic
                                          decision-making, and financing, among others.
Chicago, IL USA
Office: +1 312.763.6616                   Mr. Kiyosaki's experience spans a broad array of industries including
dkiyosaki@stout.com
                                          consumer products, healthcare, media, and manufacturing.
Education
                                          Prior to joining Stout, Mr. Kiyosaki was an Associate in the Intellectual
B.S., Finance                             Property group at Charles River Associates
Miami University

Practice Areas
Intellectual Property Disputes
Intellectual Property/Intangible Assets
Valuation
Trade Secrets & Restrictive Covenants

Industry Focus
Consumer, Retail, Food & Beverage
Healthcare & Life Sciences
Technology, Media &
Telecommunications




                                                     Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

                                                                                                                              stout.com
              Case 1:16-cv-12410-NMG Document 352-7 Filed 01/10/20 Page 12 of 13


David Kiyosaki
Manager



Publications

"Music Modernization Act: Copyright Changes for the Modern Music World,” The Stout Journal, Fall 2018

"Prism v. Sprint: Shedding Light on Usefulness of Settlement Agreements,” The Stout Journal, Fall 2017




Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

stout.com
                                                                                                         2
                 Case 1:16-cv-12410-NMG Document 352-7 Filed 01/10/20 Page 13 of 13


Lauren Ray
Analyst



                                    Lauren Ray is an Analyst in the Dispute Consulting group. She has
                                    experience providing forensic accounting, litigation, and financial consulting
                                    services to clients in a variety of matters. Ms. Ray’s experience includes
                                    accounting investigations, fraud investigations, patent and trademark
                                    infringement, breach of contract disputes, corporate compliance matters,
                                    data anlaytics for various disputes, and post-transaction dispute consulting ,
                                    including representation and warranties claims.

                                    Ms. Ray works closely with trial attorneys, insurance companies, and
                                    management teams in the context of complex commercial litigation, fraud
                                    and financial investigations, and business disputes.



Cleveland, OH USA
Office: +1.216.373.2971
lray@stout.com

Education
B.S.B.A., Finance
Elon University

Practice Areas
Complex Business Litigation
Intellectual Property Disputes
Transaction Disputes
Investigations




                                               Investment Banking | Valuation Advisory | Dispute Consulting | Management Consulting

                                                                                                                        stout.com
